SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

669
KA 14-00007
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANTONIO L. JAMES, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Douglas A.
Randall, J.), rendered November 25, 2013. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the fourth
degree (three counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of three counts of grand larceny in the fourth degree
(Penal Law § 155.30 [1]), defendant contends that County Court erred
in ordering him to pay restitution without conducting a hearing.
Defendant’s contention “ ‘is not properly before this Court for review
because [defendant] did not request a hearing to determine the [proper
amount of restitution] or otherwise challenge the amount of the
restitution order during the sentencing proceeding’ ” (People v
Kirkland, 105 AD3d 1337, 1338, lv denied 21 NY3d 1043, quoting People
v Horne, 97 NY2d 404, 414 n 3). We decline to exercise our power to
review that contention as a matter of discretion in the interest of
justice (see CPL 470.15 [6] [a]). We reject defendant’s further
contention that the sentence is unduly harsh and severe.




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court